     Case: 4:20-cv-00173-DMB-JMV Doc #: 35 Filed: 05/04/21 1 of 1 PageID #: 178




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

WYOMA IVY, as Mother and                                                                         PLAINTIFF
Administratrix of the Estate of Michael
Steven Young, Jr., deceased

V.                                                                          NO. 4:20-CV-173-DMB-JMV

MISSISSIPPI DEPARTMENT OF
CORRECTIONS, et al.                                                                          DEFENDANTS


                                                   ORDER

        On January 25, 2021, Mississippi Department of Corrections, Nathan “Burl” Cain,

Mississippi State Penitentiary, and Timothy Morris filed a motion to dismiss Wyoma Ivy’s claims

against them. Doc. #17. After the motion was filed, the parties stipulated to the dismissal of the

moving defendants with prejudice. Doc. #30. 1 Accordingly, the motion to dismiss [17] is

DENIED as moot.

        SO ORDERED, this 4th day of May, 2021.

                                                             /s/Debra M. Brown
                                                             UNITED STATES DISTRICT JUDGE




1
 After the stipulation was filed, Ivy filed an amended complaint still naming Morris as a defendant. Doc. #32. The
parties subsequently filed an additional stipulation dismissing Morris with prejudice. Doc. #34.
